LORING, J.
This being an action at common law the plaintiff had to make out negligence on the part of the corporation itself.
He contends that he did so. His argument in support of that contention is that a work train distributing ties and sand for repairing the roadbed is a freight train within R. L. c. Ill, § 200, and that R. L. c. Ill, § 200, was not complied with because there was at the time of the accident no brakeman on or near the rear car, and if there had been he, the plaintiff, would have been seen and not run over. But we are of opinion that a work train is not a freight train within R. L. c. Ill, § 200, and the rest of the plaintiff’s argument need not be considered.
His next argument is that this was not a work train because the engine and crew when they had put the work cars away were to make up an extra freight train by coupling the engine which had made part of the work train on to some freight cars which were waiting to go to or toward Boston. But this accident happened in putting the work train on the side or storage track. No freight train was or was to be made up until the work train had been put upon the side track.

Exceptions overruled.